Broyles, O. J.
The evidence connecting the accused with the offense, charged, while circumstantial, was sufficient to authorize the jury to find that it excluded every reasonable hypothesis except that of his guilt. The cases cited in the brief of counsel for the plaintiff in error are differentiated by their particular facts from the instant case. The refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Bloodworih, JJ., concur.

E. L. Forrester, E. W. Feeny, for plaintiff in error,
cited: Penal Code (1910), § 1010; 130 Ga. 63; 1 Ga. App. 651; 33 Ga. App. 597-8; 36 Ga. App. 272-3; Id. 677-8; 25 Ga. App. 242; 30 Ga. App. 180, 181 (distinguished).
Jule Felton, solicitor-general, contra.